101 Ga. App. 905 (1960)
115 S.E.2d 447
SALEM
v.
STATE OF GEORGIA.
38332.
Court of Appeals of Georgia.
Decided June 9, 1960.
Rehearing Denied June 27, 1960.
Walter B. Fincher, for plaintiff in error.
Paul Webb, Solicitor-General, Frank S. French, Eugene L. Tiller, contra.
NICHOLS, Judge.
1. "The discretion of the judges of the superior courts in all matters pertaining to contempt of their authority and mandates will never be controlled unless grossly abused." Hayden v. Phinizy, 67 Ga. 758, 760, citing Howard v. Durand, 36 Ga. 346 (91 Am. Dec. 767); Smith v. Cook, 39 Ga. 191; and Thweatt v. Gammell, 56 Ga. 98.
2. "The purpose in punishment for criminal contempt is to preserve the power and vindicate the dignity of the court and to punish for disobedience of the court's orders. Davis v. Davis, 138 Ga. 8 (1b) (74 S.E. 830); Carson v. Ennis, 146 Ga. 726, 728 (1) (92 S.E. 221, L. R. A. 1917E 650)." Garland v. State of Georgia, 101 Ga. App. 395, 402 (114 S.E.2d 176).
3. In a direct summary criminal contempt proceeding there is no petition, rule nisi, or evidence, and the order holding the defendant in contempt of court, to be valid, must contain the facts specifying the misconduct of the defendant. Garland v. State of Georgia, 99 Ga. App. 826 (110 S.E.2d 143).
4. If either of the questions shown by the judgment to have been asked prospective jurors by the defendant authorized the *906 conclusion that the attorney was in contempt of court then the judgment of the trial court must be affirmed. Garland v. State of Georgia, 101 Ga. App. 395, 402, supra.
5. Applying the foregoing law to the facts in the present case a judgment affirming the trial court is demanded for it cannot be said, as a matter of law, that the trial court was unauthorized to find that at least one of the two questions asked by the attorney was contemptuous.
Judgment affirmed. Felton, C. J., and Bell, J., concur.
"It appearing to the court that during the trial of The State v. Joe Lee Bishop, who was jointly indicted with Roy Sears, James Williard McManus, alias Carl A. Griffin, and Shelton Cecil Harper, and while Mr. Joe Salem, attorney for the defendant, Joe Lee Bishop, was questioning jurors legally drawn and impaneled to try said case, and while the jury was being selected by the parties to try said case, the said Mr. Joe Salem propounded to approximately fifteen or more jurors the following two questions, to wit: 1. Do you believe in the principle of law that the presiding judge should be impartial as between the State and the accused? 2. Do you believe that the refusal of the court to accept the pleas of guilty or try the co-defendant witnesses in this case concurred in by the solicitor's office until those witnesses have testified against the defendant in this case could have a bearing on the credibility of those co-defendant witnesses? And it further appearing to the court that Joe Salem knew, or should have known, that this court has never refused to accept pleas of guilty, nor to try said co-defendant witnesses. Now, therefore, by reason of said conduct said Joe Salem is hereby adjudged in contempt of court and the Sheriff of Fulton County, or his lawful Deputy, is hereby ordered and directed to *907 take said Joe Salem into custody and confine him in the common jail of Fulton County for a period of ten (10) days. This 24th day of March, 1960."
Attorney Joe Salem excepted to the foregoing judgment, and as shown in his brief the sole question presented for decision is whether the above order and judgment shows him to be in contempt of court.